Citation Nr: 1758393	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by calcific densities in the soft tissues.

2.  Entitlement to service connection for a periostalgia of the distal tibia.

3.  Entitlement to service connection for osteoarthritis, claimed as secondary to traumatic arthropathy. 

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected hypertension.

5.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 30 percent for renal disease.

7.  Entitlement to a rating in excess of 20 percent for a right ankle disability. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to November 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript is in the record.

The issues of service connection for osteoarthritis and a bilateral knee disability and seeking an increase in the ratings for renal disease and a right ankle disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  Calcific densities in the soft tissues and periostalgia of the distal tibia are of themselves X-ray findings, and not compensable disabilities; chronic disabilities  underlying the findings of calcific densities and periostalgia are not shown.
2.  An unappealed September 2005 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no credible corroborating evidence of a stressor event in service.

3.  Evidence received since the September 2005 rating decision is cumulative or does not tend to establish that there was a stressor event in service underlying a current diagnosis of PTSD; does not relate to the unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for calcific densities in the soft tissues is not warranted. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  Service connection for periostalgia of the distal tibia is not warranted. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 
38 C.F.R. § 3.156(a)(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by an August 2009 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the Board hearing, the undersigned advised the Veteran of what is still needed to substantiate these claims (evidence that the Veteran has chronic disabilities related to service underlying the claimed symptoms; that new and material evidence is required to reopen a previously finally denied claim before it may be addressed de novo); and what evidence may be new and material.  His testimony reflects that he is aware of what is needed to substantiate the claims.

The Veteran's service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  In a claim to reopen, the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there
is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person with knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

Calcific densities and periostalgia

The Veteran generally contends that service connection for calcific densities in the soft tissues (calcific densities) and periostalgia of the distal tibia (periostalgia) is warranted because they were first manifested in service.  His STRs are silent for findings, treatment, or diagnosis of calcific densities or periostalgia of the distal tibia.

Postservice treatment records show that the calcific densities and periostalgia were each first noted many years after the Veteran's separation from service.  A November 2004 X-ray report notes periosteal thickening of the distal tibia.
A September 2007 VA treatment record notes that there were multiple small calcifications in the soft tissues of the distal leg posteriorly. 

At the June 2016 hearing, the Veteran testified that he had a huge calcification on the side of his leg. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  
38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

According to the American Journal of Roentgenology, mineralization within soft-tissue masses can result from ossification or calcification or both and produces the appearance of high-density material on radiographs or CT scans.  With MRI, the identification of mineralization within a soft-tissue mass is often limited because of the variable signal intensity of calcium.  Although it is not always possible with imaging, an attempt should be made to distinguish calcification, which is due to dystrophic or metabolic deposition of insoluble calcium phosphate salts in the soft tissues, from ossification, which is marked by trabecular bone formation. 

According to Dorland's Illustrated Medical Dictionary, 32nd Edition, periostalgia (more commonly referred to as periostitis) is a medical condition caused by inflammation of the periosteum, a layer of connective tissue that surrounds bone. The condition is generally chronic, and is marked by tenderness and swelling of the bone and an aching pain.

The Veteran's calcific densities represent a finding on a diagnostic study and periostalgia represents only an incidental finding in an X-ray.  In and of themselves, they are not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease or injury to which the calcific densities or periostalgia may be related. 

As calcific densities and periostaliga are not "disabilities" for VA compensation benefits purposes, the Veteran has not presented valid claims of service connection for such findings.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claims of service connection for calcific densities in the soft tissues and periostalgia of the distal tibia must be denied.

PTSD 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed stressor in service actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

A September 2005 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no credible supporting evidence of a stressor event in service.  He did not appeal that decision and new and material evidence was not received within the following year.  Accordingly, it became final.  38 U.S.C. § 7105.  

The evidence of record at the time of the September 2005 rating decision included the Veteran's STRs, service personnel records, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs include an August 1979 treatment record that notes a mental status evaluation was within normal limits.  The provider noted the Veteran had impaired sleep and mild reactive depression.  The STRs are silent for complaints, findings, treatment, or diagnosis of PTSD. 

Evidence received since the September 2005 rating decision includes VA and private treatment records, and lay statements and testimony from the Veteran and his spouse.

In a September 2009 stressor statement, the Veteran described three stressor events: 
In April 1974, he was stationed in Germany and watched two soldiers die in a tank explosion.  He stated that he drank a six-pack of beer daily for the next one and a half years to deal with that trauma.  In March 1978, while stationed at Fort Stewart, Georgia, he was court-martialed .  He stated that he was accused of being derelict in the performance of his duties.  He pled not guilty, but  was found guilty and fined $50.00.  He stated that he was severely traumatized by that experience.  And  in July 1979, he was court-martialed for striking his First Sergeant.  He was sentenced to two months in prison and reduced from E-4 to E-1. 

The Veteran's service personnel records show that his only foreign service was in Germany.

The Veteran's claims file contains an April 2010 memorandum from the Defense Personnel Records Information System (DPRIS) stating that they coordinated their research with the United States Combat Readiness Center (CRC) (regarding the period from April 26 to December 31, 1974), and the CRC records document only one incident that occurred on April 26 1974, an accident involving a privately owned vehicle.  CRC did not find an incident in Germany during the reported period  when a tank exploded resulting in casualties.  DPRIS also researched the United States Military Casualty reports for April 26 1974.  They document that there was only one casualty on that day; the soldier in question was killed in an automobile accident in Germany. 

The May 2010 rating decision on appeal continued the denial of service connection for PTSD, based essentially on a finding that there was no credible corroborating evidence of a stressor event in service.  December 2011 VA treatment records note a diagnosis of PTSD, but do not include an opinion that relates the diagnosis to a stressor event in service. 

March 2012 VA treatment records note that the Veteran reported that he had not been hospitalized for psychiatric treatment, was followed by outpatient mental health, and had an active prescription for PTSD medication. 

At the June 2016 hearing before the undersigned, the Veteran testified that during his service in Germany , a National Guard Soldier was driving a five-ton truck ahead of him and was killed after driving off the side of the mountain.  He also stated that he saw a civilian die after stepping on a landmine.  He related that another soldier died after the Abrams building was bombed.  He was informed by the undersigned that corroborating evidence of such events was needed.  He also stated that he has received treatment for PTSD symptoms. 


Additional VA treatment records note a diagnosis of PTSD, and that the Veteran received mental health treatment; they do not show a diagnosis of PTSD based on a corroborated stressor event in service. 

Because service connection for PTSD was previously denied based on a finding that there was no credible evidence of a stressor event in service, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that the Veteran was exposed to a stressor event in service corroborated by credible supporting evidence (a d has a diagnosis of PTSD based on that stressor event).. 

While the Veteran has since presented new allegations of stressor events in service, none is supported by credible corroborating evidence (and the Veteran has not provided sufficient identifying information for VA to pursue corroboration of any newly alleged event.  He did not provide any  corroborating evidence of a stressor event at the June 2016 Board hearing.  Consequently, the evidence received since September 2005 is cumulative and not material.  It does not relate positively to an unestablished fact necessary to substantiate the claim of service connection for PTSD; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for PTSD may not be reopened.


ORDER

Service connection for a disability manifested by calcific densities in the soft tissues is denied.

Service connection for periostalgia of the distal tibia is denied. 

The appeal to reopen a claim of service connection for PTSD is denied.



REMAND

Regarding the claim of service connection for osteoarthritis, the Veteran contends that such disability resulted from a posttraumatic arthropathy.  An October 1979 service separation report of medical history notes a swollen right ankle, and the November 1979 service separation medical examination notes a history of a right ankle fracture.  The Veteran has established service-connection for a right ankle disability.  June 2009 VA treatment records note that X-rays showed significant osteoarthritic changes around the periarticular region of the ankle with anterior bone spurs to the right ankle.  The assessment was right ankle joint stiffness with posttraumatic arthritis and arthropathy with secondary osteoarthritis.  He has not been afforded a VA examination to determine the etiology of the claimed disability.  In light of his contentions and the medical evidence, an examination to secure a medical opinion regarding the etiology of his arthritis is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection for bilateral knee disability has been denied on the basis that a right knee disability was not shown and that there was no basis for relating a left knee disability to service.  At the June 2016 Board hearing, the Veteran testified that his knee disabilities are due to numerous falls due to his service-connected hypertension.  Whether or not the right and left knee disabilities were caused or aggravated by falls due to hypertension is a medical question requiring medical expertise.  Therefore an examination to secure a medical advisory opinion in the matter is necessary

At the June 2016 Board hearing, the Veteran  testified that his renal disease has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in March 2012, more than 5 1/2 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the June 2016 Board hearing, the Veteran also testified that his right ankle disability has increased in severity.  In light of the length of intervening period since he was last examined by VA (in October 2008, more than 9 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Any records of ongoing VA treatment for the disabilities remaining on appeal may be pertinent evidence of a claim of service connection (or seeking an increased rating) for the disabilities; any VA records of any such evaluations or treatment are constructively of record and must be secured.

The Veteran's June 2014 submission of an application for an increased rating based on individual unemployability raises anew (in the context of the current claims for increase) the matter of entitlement to a TDIU rating (which was denied by an unappealed January 2014 rating decision).  It does not appear that the AOJ has  considered the Veteran's recent submission.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records (any not already associated with the claims file) of any VA evaluations or treatment the Veteran received for osteoarthritis, bilateral knee, renal disease and right ankle disabilities.  The AOJ should also ask him to identify, and provide releases for VA to obtain records of, any private evaluations or treatment he received for the disabilities.  The AOJ should secure complete records of the evaluations and treatment from all providers identified.  If any such records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure private records are received.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of his osteoarthritis and right and left knee disabilities and ascertain the current severity of his right ankle disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed, and all pertinent findings should be reported in detail.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify each of the Veteran's joints affected by arthritis. 

(b) Please identify the likely etiology of the arthritis in each joint where it is found.  Specifically, is it at least as likely as not (a 50% or greater probability) that the arthritis is directly related to, was incurred or aggravated in, his service?  If not, is it at least as likely as not (a 50% or greater probability) that it developed secondary to a service-connected right ankle disability?

(d)  Please identify (by diagnosis) each knee disability entity found.  

(e)  Regarding each right and left knee disability entity diagnosed, please opine whether it is at least as likely as not (a 50 % or better probability) that such is related to the Veteran's military service.

(f) If a diagnosed right or left knee disability is found to not be related directly to service, please opine further whether it is at least as likely as not (a 50% or better probability) that it was either caused or aggravated by the Veteran's service-connected hypertension (to include as due to falls caused by hypertension, as he has alleged) ? 

(g) Please describe in detail the symptoms and impairment of function associated with the Veteran's right ankle disability.  Studies conducted should include those to determine ranges of motion of the ankle, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  The examiner should note whether or not the ankle is ankylosed (and if so, the position of ankylosis).  If any testing necessary cannot be completed, the examiner should explain why that is so.  

The examiner should have available for review the criteria in 38 C.F.R. § 4.71a, Codes 5270-5274 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of occupational and daily activity functional impairment that is due to the disability.  

All opinions must include rationale.

3.  The AOJ should also arrange for the Veteran to be examined by a nephrologist to determine the nature and current severity of his renal disease.  The Veteran's claims file, and the criteria for rating renal dysfunction (under 
38 C.F.R. § 4.115a) and hypertensive vascular disease (under 38 C.F.R. § 4.104, Code 7101) should be made available to, and reviewed by, the examiner.  Based on examination of the Veteran and review of his record, the examiner should: 

(a) Identify the diagnostic code that best reflects the disability picture presented by the renal disease. 

(b) Describe in detail all symptoms of, and functional impairment flowing from, the disability. 

The consulting provider must include rationale with all opinions. 

4.  The AOJ should then review the record, arrange for any further development indicated (suggested by the results of the development sought above) and readjudicate the claims (to encompass TDIU raised in the context of the claims for increase if the Veteran cooperates with development necessary to address such claim).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


